Citation Nr: 0010608	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-46 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his case manager


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's application to reopen his 
previously denied claim for service connection for a 
psychiatric disability.  He filed a timely notice of 
disagreement, initiating this appeal.  

While the RO has at times construed the issue as service 
connection for a psychiatric disability, the Board is not 
bound by the RO's analysis of the claim.  Because this claim 
has been previously and finally denied, the Board must make a 
preliminary decision that new and material evidence has been 
presented before addressing the merits of the claim; this 
represents a mandatory jurisdictional requirement under 
38 U.S.C.A. § 5108 (West 1991).  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (citing Barnett v. Brown, 8 Vet. App. 1, 
4 (1995), aff'd 83 F.3d 1380).  Thus, appellant's claim will 
be subject to scrutiny under 38 U.S.C.A. § 5108 (West 1991) 
and 38 C.F.R. § 3.156 (1999); only if these legal 
requirements are met will it be considered on the merits.  


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied the 
appellant's application to reopen his claim for service 
connection for a psychiatric disability.  He did not file a 
timely notice of disagreement.  

2.  In support of his application to reopen his claim for 
service connection, the appellant has submitted post-service 
medical treatment records, lay statements from his father, 
and his own contentions.  

3.  The appellant's evidence submitted since the last final 
denial of his claims is cumulative and redundant of the 
evidence previously of record.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence 
with which to reopen his claim for service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant had active duty for training from September 
1972 to March 1973.  At the time of his service entrance 
examination, no psychiatric disabilities were noted.  
However, when he reported for his April 1977 annual 
examination, he was found to be under the influence of 
tranquilizers, and was sent home from training.  He was noted 
to be under the care of VA physicians, and currently taking 
Thorazine for a nervous condition.  

The appellant was hospitalized at a VA medical facility from 
March to April 1977.  He reported paranoid thoughts, and had 
become violent toward his wife.  He was also experiencing 
auditory hallucinations.  Paranoia was diagnosed, and the 
appellant was eventually discharged from the hospital to be 
followed on an outpatient basis.  

The appellant filed a claim in March 1977 for service 
connection for a psychiatric disability.  The RO denied this 
claim in October 1977.  In August 1978, the appellant filed 
an application to reopen his previously denied claim for 
service connection for a psychiatric disability.  The RO 
afforded him a letter requesting new and material evidence to 
support his application to reopen his claim.  Until such 
evidence was presented, his claim could not be reopened.  

In November 1977, the appellant was again hospitalized at a 
VA medical center for treatment of psychiatric symptoms.  His 
symptoms included paranoia, auditory hallucinations, and 
grandiose delusions.  Drug and alcohol use was also reported.  
Chronic schizophrenia was diagnosed and he was released that 
same month for outpatient follow-up care.  

Private state psychiatric hospitalization was afforded the 
appellant in February 1978 following his arrest for breaking 
and entering and car theft.  He blamed these offenses on a 
hallucinogenic state following drug use.  He was discharged 
in March 1978.  His final diagnoses were organic brain 
syndrome and drug dependence.  He returned to this hospital 
in May 1978 by court order.  Extensive treatment was afforded 
him, and he was discharged in March 1979.  His discharge 
diagnosis was psychosis with drug or poison intoxication.   

Written statements were received in May 1979 from the 
appellant's father and several friends who knew the appellant 
when he was younger.  They stated that the appellant began 
having psychiatric problems in service; prior to that time, 
he demonstrated no symptoms of a psychiatric disorder.  

The appellant was admitted to a private psychiatric hospital 
in August 1979.  He had gradually become more threatening 
toward his wife, and legal charges had been brought against 
him.  Abuse of drugs and alcohol was also reported.  Paranoid 
schizophrenia was diagnosed, and the appellant was discharged 
in November 1979 for follow-up on an outpatient basis.  His 
prognosis was considered very poor.  

The appellant filed another application for service 
connection for a psychiatric disability in November 1979.  
That same month, the RO considered the medical evidence of 
record and issued a November 1979 denying the appellant's 
claim for service connection for a psychiatric disability; 
his psychiatric disability was not found to have been 
incurred in or aggravated by service.  

The appellant filed another claim for service connection for 
a psychiatric disability in January 1981.  The RO issued an 
April 1981 decision denying the appellant's claim.  

The appellant was readmitted on an involuntary basis for 
treatment at a private psychiatric hospital in June 1981.  He 
was facing criminal charges of aggravated assault and 
reckless endangerment.  He was afforded medication and 
psychological therapy, and was discharged in September 1981 
for follow-up on an outpatient basis.  A paranoid state was 
diagnosed.  He returned to this hospital for additional 
treatment from February to April 1982, and from May to August 
1985.  He was diagnosed with chronic paranoid schizophrenia.  

The appellant again sought to reopen his claim for service 
connection for a psychiatric disability in August 1986.  The 
RO considered the record and found no new and material 
evidence had been submitted with which to reopen the 
appellant's claim.  

The appellant was admitted to a private university hospital 
in November 1986 for additional psychiatric treatment.  
Chronic paranoid schizophrenia was diagnosed, and he was 
discharged with instructions to seek outpatient follow-up 
care.  

He was again hospitalized for a week at a private facility in 
November 1988.  He reported suicidal ideation following a 
break-up with his girlfriend.  He was treated and released.  
A diagnosis of adjustment disorder, with depressed mood, was 
afforded him.  

Another application to reopen his claim for service 
connection for a psychiatric disability was filed by the 
appellant in August 1992.  This application was denied by the 
RO in November 1992.  

From April to May 1993, he was treated at a VA medical center 
for drug addiction.  He successfully completed a 
detoxification program, and was discharged for further 
outpatient treatment.  He returned for VA hospitalization in 
July 1993, and was diagnosed with schizoaffective disorder.  
He was discharged in August 1993.  He returned for additional 
inpatient treatment from January to February 1994 and again 
in March 1994, May to July 1994, August to September 1994, 
October to December 1994, February to March 1995, May to June 
1995, August 1995, September 1995, and November to December 
1995.  Prior diagnoses of schizoaffective disorder, chronic 
paranoid schizophrenia, and substance abuse were confirmed.  
The appellant has also received extensive outpatient 
treatment from 1993 to the present.  

A new application to reopen his claim for service connection 
for a psychiatric disability was filed by the appellant in 
December 1993, and this claim was denied by the RO in January 
1994.  The appellant again filed an application to reopen his 
claim in August 1994, and this was denied by the RO in 
November 1994.  

Another application to reopen his previously denied claim for 
service connection for a psychiatric disability was filed by 
the appellant in February 1996.  The RO determined this claim 
was not well grounded, and it was denied the same month.  He 
responded with a July 1996 notice of disagreement.  A 
statement of the case was sent to him in August 1996, and he 
then filed an October 1996 VA Form 9 substantive appeal, 
perfecting his appeal of this issue.  

The appellant testified at a personal hearing before RO 
personnel in September 1998.  He was accompanied by his 
father.  The appellant and his father testified that his 
psychiatric symptoms first appeared in 1975, following a two 
week drill in the reserves.  The appellant sought treatment 
at a local VA medical center, and has had a psychiatric 
disability since that time.  His father also testified that 
beginning in 1975, the appellant began to act in an unusual 
fashion, suggesting the onset of a psychiatric disability.  

The RO considered the testimony presented at the hearing, and 
continued the prior denial of service connection for a 
psychiatric disability.  The appellant's claim was then 
forwarded to the Board.  

Analysis

The appellant seeks to reopen a previously denied claim for 
service connection for a psychiatric disability.  This claim 
was most recently denied in November 1994, when the RO denied 
the appellant's application to reopen his service connection 
claim.  As the appellant did not file a timely appeal, this 
RO decision is final, and may not be reconsidered.  A claim 
may only be reopened if new and material evidence is added to 
the record.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In reviewing the appellant's application to reopen his 
previously-denied claims for service connection, the Board is 
cognizant of the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), in which the U.S. Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated the legal 
test established by the Court of Veterans Appeals (now known 
as the U. S. Court of Appeals for Veterans Claims) 
("Court") in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) regarding the definition of new and material evidence.   
This test defined material to mean creating "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  The Court of Appeals for the 
Federal Circuit found this test imposed an extra and 
unnecessary burden on the claimant by going beyond the 
regulatory definition of material found in 38 C.F.R. § 3.156.  
Hence, the Colvin test was overruled by the Hodge Court for 
purposes of reopening claims for the award of veterans' 
benefits. 

In support of his application to reopen, the appellant has 
submitted extensive VA medical treatment records, as well as 
his own contentions, and those of his father, which were 
offered at the appellant's personal hearing.  For the reasons 
to be discussed below, the appellant has not submitted new 
and material evidence with which to reopen his previously 
denied claim, and the application to reopen must be denied.  

According to the November 1994 rating decision, and prior 
rating decisions, the appellant has presented sufficient 
evidence to establish a current psychiatric disability, 
generally diagnosed as chronic schizophrenia or 
schizoaffective disorder.  However, his claim was denied on 
prior occasions for a failure to present medical evidence 
linking such a current disability to any period of active 
military service.  See 38 U.S.C.A. §§ 101, 1110 (West 1991 & 
Supp. 1999).  In the course of this appeal, the appellant has 
not presented any evidence to address this deficiency.  

The appellant's voluminous VA treatment records, 
demonstrating near continuous VA medical treatment on both an 
inpatient and outpatient basis since the early 1990's, merely 
establish a current diagnosis of a psychiatric disability.  
This medical fact has been conceded by the VA on several 
previous occasions.  In fact, the prior November 1994 denial 
explicitly noted a current psychiatric disability, 
"variously diagnosed as Depression and a Schizoaffective 
disorder."  By confirming a medical fact already conceded by 
the RO in 1994, the additional medical evidence is not new, 
as defined by 38 C.F.R. § 3.156 (1999).  

The appellant has also offered his own contentions, and those 
of his father, regarding the date of onset of his current 
psychiatric disability.  Admittedly, the appellant and his 
father are competent to offer testimony regarding easily 
observable symptoms, such as unusual behavior.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, because both the appellant and his 
father are laypersons, they are not qualified to offer 
testimony regarding medical etiology and causation.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
Thus, the allegations made at the appellant's hearing, in the 
absence of supporting medical evidence, are not new and 
material, and are therefore insufficient to reopen the 
appellant's previously and finally denied claim for service 
connection for a psychiatric disability.  

Additionally, the both the appellant and his father have 
previously filed essentially the same allegations with the 
VA.  Of record are May 1979 written statements from the 
appellant's father and two childhood friends of the 
appellant, all of which are laypersons; these statements 
allege in essence that the appellant did not begin exhibiting 
psychiatric symptoms until he entered the military reserves.  
Because the recent contentions added to the record by the 
appellant and his father cumulative and redundant of 
previously considered evidence, they are not new and material 
within the definition of the applicable regulation.  
38 C.F.R. § 3.156 (1999).  

In conclusion, the appellant's evidence submitted since the 
last final denial of his claim is not new and material, and 
therefore, his application to reopen his claim for service 
connection for a psychiatric disability must be denied.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 


ORDER

The application to reopen the appellant's previously-denied 
claim for service connection for a psychiatric disability is 
denied, based on the lack of new and material evidence.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


